Curia.

It is not necessary to inquire whether the act of the commissioners, in altering the old road, be valid within the provisions of the law under which they acted; for, if it *428was void, the 23d section of the act which was passed March 19, 1813, (2 R. L. 277,) is, in otir opinion, decisive of the question. It enacts, “ that if any public highway already laid out, or hereafter to be laid out, shall not be opened and worked within six years after the passing of this act, or from the time of its being so laid out, the same shall cease to be a public highway or road, for any use, intent or purpose whatsoever.” It is said the road was opened and worked, within six years after it was laid out. But the act is prospective. It speaks in the future tense. It requires that the road shall be opened and worked, &c.—not, shall have been opened and worked, &c. The clause, “ or from the time of its being so laid out,” refers to those roads only, to be laid oat subsequent to the time at which the act passed. The road in question has not been worked within six years from that time. We' think, therefore, it had ceased to be a road; and, consequently, that the judgment was erroneous,- and should be reversed.
Judgment reversed.